Citation Nr: 1802936	
Decision Date: 01/12/18    Archive Date: 01/23/18

DOCKET NO.  14-35 087A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

Jacquelynn M. Jordan, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from October 1968 to June 1970 and from July 1970 to January 1992.  The Veteran had service in the Republic of Vietnam.  For his meritorious service, the Veteran was awarded (among many other decorations) the Bronze Star Medal, and the Vietnam Cross of Gallantry with Palm.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia which granted service connection for PTSD, with an assignment of a 70 percent disability rating, effective January 21, 2010 and an October 2014 rating decision that denied TDIU.

In February 2016, the Board remanded the issues of PTSD and TDIU for additional development.  That development has been accomplished, the issues have been returned to the Board for adjudication.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a) (2) (West 2014).


FINDINGS OF FACT

1.	The evidence of record shows that the Veteran's PTSD, has been productive of occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, due to such symptoms as: anxiety, sleep problems, avoidance issues, disturbances of motivation and mood, irritability and anger issues, and difficulty in adapting to stressful circumstances.

2.	The competent and credible evidence demonstrates that the Veteran's service-connected disabilities are so severe that they preclude him from obtaining and maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.	The criteria for a rating in excess of 70 percent for PTSD have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2017).

2.	The criteria for a TDIU are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§, 3.340, 3.341, 4.3, 4.7, 4.15, 4.16, 4.18, 4.19 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).


I.	Increased Ratings

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered. In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "stage" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.  For reasons discussed in more detail below, the Board finds that the competent evidence demonstrates that the severity of the Veteran's service-connected PTSD is sufficient to warrant a continuation of the 70 percent disability rating for the entire appeal period.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the service medical records and all other evidence of record pertaining to the history of the Veteran's service-connected disability.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  The Board is of the opinion that this case presents no evidentiary considerations, except as noted below, that would warrant an exposition of any remote clinical history and findings pertaining to the disability at issue.

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14; see Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

The Veteran's PTSD is currently evaluated at 70 percent, effective January 21, 2010, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  Therefore, to warrant a higher disability rating, the evidence must show total occupational and social impairment.

Under Diagnostic Code 9411, a 70 percent evaluation is prescribed when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

A 100 percent rating is prescribed when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating. Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  However, a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration, and that such symptoms have resulted in the type of occupational and social impairment associated with that percentage.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).

In evaluating psychiatric disorders, the VA has adopted and employs the nomenclature in the rating schedule based on the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a mental disorder should conform to DSM-IV.  See 38 C.F.R. § 4.125 (a).  Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders, 4th ed. 1994).  The Board notes that an examiner's classification of the level of psychiatric impairment, by words or by a GAF score, is to be considered, but is not determinative in and of itself, of the percentage rating to be assigned.  VAOPGCPREC 10-95.

The Board notes that GAF scores are just one component of the Veteran's disability picture, and that it does not have a "formula" that it follows in assigning evaluations.  Rather, the Board considers the Veteran's entire disability picture, including GAF scores.  Under such circumstances Veterans with identical GAF scores may be assigned different evaluations based on each individual's symptomatology and level of functioning.  Furthermore, the Board need not accept a GAF score as probative.  See Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995) (it is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others).

The medical evidence, combined with the Veteran's subjective reports of his symptoms, indicates that the severity level of his PTSD warrants a continuation of the 70 percent rating, but not higher.  The evidence shows that the Veteran's PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: anxiety, sleep problems, avoidance issues, disturbances of motivation and mood, irritability and anger issues, and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411.

Regarding occupational impairment, a January 2011 VA examination stated that the Veteran would likely encounter problems at work in terms of getting along with co-workers and being able to keep pace and remembering detailed instructions. It was noted that the Veteran would have occupational impairment with deficiencies in most areas, including work, but not total occupational impairment.  

An October 2014 VA examination noted that the Veteran would have occupational impairment with reduced reliability and productivity.  It was further noted that the Veteran had difficulty establishing and maintaining effective work relationships as well as difficulty adapting to stressful circumstances, including work or a work-like setting. 

A November 2015 private examination noted that the Veteran had occupational impairment with deficiencies in most areas, including work, judgment, and thinking.  It was again noted that the Veteran had difficulty establishing and maintaining effective work relationships as well as difficulty adapting to stressful circumstances, including work or a work-like setting.  The examiner opined that the Veteran could not sustain the stress from a competitive work environment or be expected to engage in gainful activity due to his PTSD.  

At the May 2016 VA examination, the Veteran indicated that he retired from the military in 1992 but did some contracting work after his military retirement.  He reported that he had not worked in the last 18 months.  The examiner noted that the Veteran does not appear to have significant occupational impairment, but that the primary issue with being able to work would be his inability to focus/maintain attention and concentration.  

With respect to social impairment, the January 2011 VA examination noted that the Veteran had a good if somewhat detached relationship with his wife of 24 years, although they had been arguing more recently and no longer slept in the same bed.  He stated he had a good relationship with  his step daughters and grandkids.  It was noted that he had one "so-called" friend, but that his only real friend was his wife.  He stated that he tended to isolate from people to avoid anger issues. 

An October 2014 VA examination noted that the Veteran had difficulty maintaining effective social relationships and that he avoided crowds of people.  

The December 2015 private examination noted that the Veteran tried to keep his struggles to himself to avoid conflict with family members and generally socially isolated to avoid conflict.

At the May 2016 examination, the Veteran reported that he has been married to his third wife for 30 years.  The Veteran states he has one son from his first marriage.  He denies having a good relationship with his son because he feels like his mother turned his son against him.  The examiner noted that the Veteran appears to be able to maintain good familial relationships for the most part.  The Veteran reports that he is able to take care of his daily activities, except when he has blackouts.  He reports that he has had 15 blackout episodes since 2007 (less than 2 per year).  The Veteran enjoys building his family tree online with ancestry.com.  He dines out occasionally and sometimes takes trips to Indiana, South Carolina, or Texas to visit relatives.  He states that he has made friends in his group therapy and is able to contact them for support.  

Regarding the Veteran's blackouts, the May 2016 examiner opined, that most of the Veteran's depressive symptoms in the current examination appear to be related to his episodes of syncope which may be a result of his mental health disorders.  According to the Veteran, there has not been a medical explanation for it.

The Veteran's mental health notes from 2011 to 2012 noted the Veteran's primary diagnosis as Major Depressive Disorder, recurrent, moderate with PTSD as a secondary diagnosis.  Those records indicate stability on medications and improvement in functioning through course of treatment.

The January 2011 VA examiner stated that the Veteran had an irritable, anxious, and depressed mood with a constricted affect.  The examiner further noted that the Veteran had sleep disturbances, including nightmares, intrusive memories, avoidance behaviors, emotional detachment, irritability, hypervigilance, and exaggerated startle response.  

The October 2014 VA examination noted depressed mood, anxiety, suspiciousness, mild memory loss, disturbances of mood and motivation, and impaired impulse control, such as unprovoked irritability with periods of violence. 

The November  2015 private examiner noted that the Veteran demonstrated a depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, near-continuous panic or depression, flattened affect, gross impairment in thought processes, disturbances of motivation and mood, neglect of personal appearance, and intermittent inability to perform activities of daily living.  

The May 2016 examiner indicated the Veteran's judgment and insight are fair.  He denied suicidal and homicidal ideation.  The Veteran was oriented to person, place, time and situation.  The Veteran's thought processes were logical, organized and goal-directed.  The examiner noted there was no evidence that psychotic thought processes or behaviors interfere with the Veteran's ability to relate to the examiner.  His mood was pleasant though depressed and anxious.  His attention and concentration were fair; he had several mild problems including counting backward from 3s and from 20.  The examiner noted a sense of helplessness that results in poor effort. The examiner further noted that the Veteran's immediate recall, delayed recall and remote memory were intact and within normal limits.  

Considering all the lay and medical evidence as outlined above, the Veteran retains functioning beyond what can be considered total impairment in both social and occupational functioning nor does it more nearly approximate to a 100 percent rating for his disability.  See 38 C.F.R. §§ 4.3, 4.7.  The evidence above indicates that during the appeal period, the Veteran had significant impairment, but the evidence also shows that he retained the ability to complete social and occupational tasks beyond that contemplated by a 100 percent schedular rating.

The Board has considered the Veteran's statements, and lay statements regarding his service-connected PTSD.  Ultimately, however, the opinions and observations of the Veteran, and the lay statements he has submitted, do not meet the burden for the maximum rating imposed by the rating criteria under 38 C.F.R. § 4.130 with respect to determining the severity of his service-connected PTSD.

With regard to social and occupational impairment, there was no evidence that the Veteran had total social impairment.  The record indicates that the Veteran has been married to the same woman for 30 years.  The Veteran reported visits to family out of state.  The Veteran stated that he has made friends with members of his group therapy.  He attends church semi-regularly.  He reported that he maintains a long-term friendship, since childhood, with a friend who lives in Texas and has another friend in Alabama with whom he speaks. While it was noted the Veteran would have difficulty working because of his inability to get along with others and inability to concentrate and follow detailed instructions, there was no evidence that the Veteran was totally occupationally impaired as a result of his PTSD. 

The evidence does not show that symptomatology associated with the Veteran's PTSD more nearly approximates the schedular criteria associated with the maximum rating criteria, at any time relevant to the appeal period.  In this regard, the Board notes that the November 2015 private examiner noted some neglect of personal hygiene and intermittent inability to perform activities of daily living, however, the examiner summarized the Veterans symptoms as occupational and social impairment with deficiencies in most areas, such as work, school, and not total occupational and social impairment. For these reasons, the Board finds the criteria for a disability rating in excess of 70 percent for PTSD have not been met at any time during the pendency of the appeal.  38 C.F.R. § 4.130.

The Board has considered the benefit of the doubt doctrine.  However, because functional impairment comparable to total occupational and social is not established, the Board finds the preponderance of the evidence is against the assignment of a 100 percent disability rating at any time during the pendency of the appeal.  See 38 C.F.R. § 5107 (b); Hart, 21 Vet. App. 505; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.	Entitlement to Individual Employability

A TDIU has been reasonably raised as part of the Veteran's increased rating claim.  In the October 2012 Notice of Disagreement (NOD), the Veteran asserted that he is unable to work, in part due to his service-connected PTSD and is entitled to TDIU.  

Merits of the Claim

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation. 
Consideration may be given to the Veteran's level of education, special training and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993) (emphasis added).

The law provides that a total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16 (a) (2015).

In determining whether the Veteran is eligible to receive TDIU benefits, the Board observes that the Veteran is now service-connected for PTSD, evaluated as 70 percent disabling.  Service-connected disabilities evaluated at 70 percent meets the criteria for schedular consideration of TDIU.  See 38 C.F.R. § 4.16 (a).

Having determined that the Veteran meets the percentage threshold requirements, the remaining inquiry is whether he is unable to secure or follow substantially gainful occupation as a result of such service-connected disabilities.

In the instant case, the record demonstrates that the Veteran's service-connected PTSD does prevent him from securing and following a substantially gainful occupation.  In September 2014, the Veteran was provided a letter explaining the evidence required to substantiate his claim for individual unemployability.  In that letter, the Veteran was provided a VA Form 21-8940, "Veteran's Application for Increased Compensation Based on Unemployability".  To date, the Board has not received a completed VA Form 21-8940 from the Veteran.  

The Board acknowledges, however,  that the November 2015 private examiner determined that the Veteran could not sustain the stress from a competitive work environment or be expected to engage in gainful activity due to his PTSD; and the most recent May 2016 VA examiner determined that the Veteran's symptoms would preclude him from any gainful employment that could not provide a work environment with low stress and only repetitive tasks, as the Veteran has an inability to adapt to stressful situations.

As the evidence does suggest that the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities, entitlement to a TDIU is warranted.  38 C.F.R. § 4.16.

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence indicates that the Veteran is entitled to a TDIU.

ORDER

Entitlement to an initial rating in excess of 70 percent for PTSD is denied.

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is granted.




______________________________________________
Cynthia M. Bruce 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


